UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7342



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS ERIC TURNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-79; CA-03-993-1)


Submitted:   November 24, 2004            Decided:   December 7, 2004


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nicholas Eric Turner, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nicholas Eric Turner seeks to appeal the district court’s

order accepting the report and recommendation of a magistrate judge

and denying his motion filed under 28 U.S.C. § 2255 (2000) in which

he claimed ineffective assistance of counsel for failure to file a

direct appeal.    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss this appeal on the

reasoning of the district court.    See United States v. Turner, No.

CR-02-79 (M.D.N.C. May 28, 2004).

          Turner asserted two additional claims for the first time

in his appeal to this court:    (1) he does not meet the enhancement

requirements necessary to be labeled an armed criminal under 18

U.S.C. § 924(e)(1) (2000); and (2) an amendment to the United

States   Sentencing   Guidelines    changed   the   rules   allowing

enhancements under 18 U.S.C. §§ 922(g), 924(c) (2000).       Because

neither claim was raised in the district court, Turner may not

raise them now on appeal.    See Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993).        Accordingly, we deny a certificate of

appealability and dismiss as to those claims as well.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                            DISMISSED


                                - 2 -